Exhibit 10.4

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

SECOND AMENDMENT TO

MANUFACTURING AGREEMENT

AND AWARD LETTER

 

THIS SECOND AMENDMENT (the “Second Amendment”) to the Manufacturing Agreement
made on and as of May 20, 2002, as amended, and the Award Letter made on and as
of May 20, 2002 (collectively, the “Agreement”) is hereby made and entered into
as of September 16, 2005 (the “Second Amendment Effective Date”), by and between
DOT HILL SYSTEMS CORPORATION, a Delaware corporation (hereinafter “Dot Hill”)
whose principal place of business is 6305 El Camino Real, Carlsbad, California
92009, and SOLECTRON CORPORATION, a Delaware corporation, on behalf of itself
and its subsidiaries and affiliates, including but not limited to, Solectron
Technology Singapore Pte. Ltd., Solectron Europe B.V. and other Offshore
Business Headquarters (“OBHQs”), whose principal place of business is 847
Gibraltar Drive, Milpitas, California 95035 (hereinafter “Supplier”).

 

BACKGROUND:

 

WHEREAS, the parties have entered into the Agreement whereby Supplier acts as a
contract manufacturer for Dot Hill; and

 

WHEREAS, pursuant to Section 12.15 of the base terms of the Manufacturing
Agreement, Dot Hill and Supplier desire to amend certain provisions of the
Agreement, as set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Dot Hill and Supplier hereby agree to amend and
do amend the Agreement, as follows:

 

SECOND AMENDMENT:

 

1.                                       Product Pricing and Elements.  Add the
following provisions to the end of Section 3.3.1, Product Pricing and Elements,
of the base terms of the Manufacturing Agreement:

 

“Notwithstanding anything to the contrary, upon the first customer shipment
(“FCS”) of any Product by Supplier to Dot Hill under this Agreement for Dot
Hill’s intended delivery to Network Appliance, Inc. (the “Commencement Date”),
Supplier shall adjust certain elements of pricing to Dot Hill based upon the
total anticipated purchases of Products that will be made by Dot Hill under this
Agreement after the Commencement Date for each applicable twelve (12)-month
period set forth below.  This adjustment will start on the Commencement Date and
apply to all purchases made by Dot Hill under this Agreement on and after the
Commencement Date.  The applicable percentage in the below schedules will be
applied to all Products that Dot Hill may purchase from Supplier during each
applicable twelve (12)-month period set forth below, as opposed to only any
incremental purchases of Products that Dot Hill may make under this Agreement.

 

Confidential

 

1

--------------------------------------------------------------------------------


 

A reconciliation of actual purchases of Products made by Dot Hill from Supplier
under this Agreement to the amount of forecasted purchases that was used in
determining the amount to be charged by Supplier to Dot Hill based on the
schedules below for each twelve (12)-month period below will be performed by the
parties within [***] after the end of each such twelve (12)-month period in
order to determine if there is a balance due from Dot Hill based on the use of
an inaccurate amount of forecasted purchases for such applicable twelve
(12)-month period.  If there is a balance due from Dot Hill for Dot Hill’s
purchases of Products from Supplier based on the results of such reconciliation,
then Dot Hill will issue to Supplier a purchase order for such balance
immediately after the completion of such reconciliation, and Supplier will
thereafter issue an invoice to Dot Hill for such balance within [***] after
Supplier’s receipt of such purchase order.  Subject to Dot Hill’s prompt receipt
of a proper and valid invoice for this balance from Supplier, such balance will
be paid by Dot Hill to Supplier within [***] after Dot Hill’s receipt of
Supplier’s invoice for such balance.

 

First Twelve (12)-Month Period immediately after Commencement Date:

 

Forecasted Purchases by Dot
Hill in U.S. Dollars (M =
million)

 

SG&A Percentage Markup

 

Materials Percentage Markup

Less than 290M

 

[***]

 

[***]

290M+ to 300M

 

[***]

 

[***]

300M+ to 310M

 

[***]

 

[***]

310M+ to 320M

 

[***]

 

[***]

320M+ to 330M

 

[***]

 

[***]

Greater than 330M

 

[***]

 

[***]

 

Second Twelve (12)-Month Period immediately after Commencement Date:

 

Forecasted Purchases by Dot
Hill in U.S. Dollars (M =
million)

 

SG&A Markup

 

Materials Markup

Less than 310M

 

[***]

 

[***]

310M+ to 320M

 

[***]

 

[***]

320M+ to 330M

 

[***]

 

[***]

330M+ to 340M

 

[***]

 

[***]

340M+ to 350M

 

[***]

 

[***]

350M+ to 360M

 

[***]

 

[***]

360M+ to 370M

 

[***]

 

[***]

370M+ to 380M

 

[***]

 

[***]

380M+ to 390M

 

[***]

 

[***]

390M+ to 400M

 

[***]

 

[***]

Greater than 400M

 

[***]

 

[***]

 

2

--------------------------------------------------------------------------------


 

No later than [***] after the Supplier’s first production run for the Product(s)
above, Supplier and Dot Hill will meet and confer to determine if the rates
above will be [***].

 

2.                                       Cost Reductions.  Delete the provisions
of Section 3.3.3, Cost Reductions, of the base terms of the Manufacturing
Agreement in their entirety and insert the following in their place and stead:

 

“3.3.3                  Cost Reductions. Supplier will actively work towards
achieving cost reductions on all materials and processes (including costs
associated with assembly and test) associated with Product. Supplier will
provide to Dot Hill an anticipated [***] cost reduction profile on a [***]
basis. Supplier is encouraged to suggest to Dot Hill changes to
materials/processes, however small, that will result in improved performance,
reliability or yield of Products.  Supplier will pass through the benefits of
all cost reductions achieved as a result of the efforts of the Supplier:
(i) [***] for the [***] after their implementation; and (ii) [***] thereafter. 
Notwithstanding anything to the contrary in this Agreement, all cost reductions
that are: (a) achieved through the efforts of Dot Hill, or (b) received by
Supplier based on pricing that is established by Dot Hill or any customer to Dot
Hill [***] with any third parties for raw materials or components (including,
without limitation, drives, controllers and/or power supplies) included in the
Products, shall be [***].”

 

3.                                       Documentation.  Delete the provisions
of Section 3.3.4, Documentation, of the base terms of the Manufacturing
Agreement in their entirety and insert the following in their place and stead:

 

“3.3.4               Documentation.  Promptly upon request by Dot Hill, Supplier
will provide to Dot Hill a full-costed bill of materials, including [***], for
each Product (“BOM”). This BOM will include all [***] provided that Supplier
shall not be required to provide any third-party information that is subject to
a confidentiality agreement between Supplier and such third party.  Upon request
from Dot Hill, Supplier will provide to Dot Hill [***].  Upon request by Dot
Hill, Supplier will also provide [***] with the desire to aggressively drive
down costs for Product(s), while maintaining Product quality.  Supplier will
also make available to Dot Hill all supporting documentation regarding
Supplier’s cost reduction efforts (as specified in section 3.3.1 above) and
prices for each Product at least [***] prior to each quarterly Product Cost
Review (“PCR”) cycle.  Such information shall be in a format to be mutually
agreed upon by Dot Hill and Supplier and shall include costs that relate
directly to this Agreement.  All information which is provided by Supplier to
Dot Hill hereunder may be shared by Dot Hill with its customers provided that
such customers have entered into a nondisclosure agreement either with Supplier
or Dot Hill prior to Dot Hill’s sharing of any Supplier Confidential
Information.  If Dot Hill desires to disclose Supplier Confidential Information
to a customer under a nondisclosure agreement between Dot Hill and such
customer, then Dot Hill will ensure that the provisions of such nondisclosure
agreement will protect Supplier Confidential Information from further disclosure
in a manner no less stringent than the confidentiality obligations that Dot Hill
has agreed to undertake with Supplier under this Agreement.”

 

4.                                       Non-Recurring Engineering Charges. 
Insert the following as Section 3.3.9, Non-Recurring Engineering Charges, into
the base terms of the Manufacturing Agreement:

 

“3.3.9               Non-Recurring Engineering Charges.  Supplier will [***] for
non-recurring engineering in any Product(s) supplied to Dot Hill unless approved
in writing by an authorized representative of Dot Hill.  The parties will
negotiate in good faith any applicable NRE costs, and unless otherwise agreed
Supplier will [***].”

 

5.                                       Delivery Point.  Delete the provisions
of Section 3.5.1, Delivery Point, of the base terms of the Manufacturing
Agreement in their entirety and insert the following in their place and stead:

 

3

--------------------------------------------------------------------------------


 

“3.5.1               Delivery Point.  Supplier will deliver those Product(s)
which are set forth in an Award Letter to Dot Hill in accordance with the
provisions of such Award Letter or as may otherwise be mutually agreed in
writing by the authorized representatives of the parties.”

 

6.                                       Delivery Performance.  Delete the
provisions of Section 3.5.4, Delivery Performance, of the base terms of the
Manufacturing Agreement in their entirety and insert the following in their
place and stead:

 

“3.5.4               Delivery Performance

 

(a)                                  Supplier shall ensure that units of
Product(s) in Purchase Orders are available for delivery to Dot Hill upon the
issuance by Dot Hill of Demand Triggers in accordance with the provisions of the
applicable Award Letter(s) and any Attachments thereto.  Supplier shall also
ensure that units of Product(s) maintained for Upside Support are available for
delivery to Dot Hill in accordance with the provisions of the Award Letter(s)
and any Attachments thereto.

 

(b)                                 If Supplier anticipates that it will be
unable to deliver the total quantity of Products ordered on the scheduled
delivery date, Supplier shall notify Dot Hill promptly.  Dot Hill may, at its
sole option, accept partial delivery of the total quantity of Products ordered. 
If Dot Hill chooses to accept partial delivery, Dot Hill may, at its sole option
and discretion: (1) reschedule the delivery of other units not included in such
parties delivery or (2) if such partial delivery is due to fault of Supplier and
Dot Hill loses customer orders as a result of such delay, cancel the affected
portion of the order without any further obligation to Supplier.  Any partial
deliveries shall be separately invoiced by Supplier.

 

(c)                                  In the event that either Supplier fails to
meet Dot Hill’s delivery requirements contained in any Purchase Orders or fails
to deliver Upside Support that Supplier is obligated to maintain for Dot Hill
under the applicable Award Letter, due to circumstances which are within the
reasonable control of Supplier, then Supplier agrees to take measures, at
Supplier’s expense, which may be reasonably necessary to produce and deliver
Products to meet Dot Hill’s original delivery schedule.  These measures may
include the deployment of additional resources by Supplier to produce Products
and/or the payment by Supplier of charges to expedite delivery to Dot Hill of
such Products to the extent necessary to meet Dot Hill’s original delivery
schedule.”

 

7.                                       Audit Rights. Add the following
provisions to Section 3.9.10, Audit Rights, of the base terms of the
Manufacturing Agreement:

 

“Additionally, upon request by Dot Hill and reasonable notice, to the fullest
extent that Supplier may do so without violating any confidentiality obligations
to third parties, Supplier will permit SQE, SBM and technical teams from Dot
Hill’s customers to have access to information to audit, qualify and interact
with Supplier during the life of the Product(s) [***].  Supplier will use its
reasonable efforts to close actions raised, together with any concerns raised
with Supplier’s suppliers. Upon request by Dot Hill, Supplier will also [***].”

 

4

--------------------------------------------------------------------------------


 

8.                                       Compliance with Certain Standards.  Add
the following provisions as Section 3.9.14, Compliance with Certain Standards,
of the base terms of the Manufacturing Agreement:

 

“3.9.14        Compliance with Certain Standards

 

(a)                                  At no additional charge to Dot Hill,
Supplier shall develop and make available to Dot Hill manufacturing processes to
produce Products which comply with Directive 2002/95/EC of the European
Parliament and of the Council of 27 January 2003 on the restriction of the use
of certain hazardous substances in electrical and electronic equipment (“RoHS
Directive”) to the extent applicable to the manufacturing process materials
selected and used by Supplier in its manufacturing processes for the Products. 
Supplier acknowledges and agrees that compliance to the RoHS Directive to the
extent applicable to the manufacturing process materials selected and used by
Supplier in its manufacturing processes for the Products shall form a part of
the Specification for Products supplied or to be supplied to Dot Hill.

 

(b)                                 [***] Supplier will also implement processes
for the disposal of Products that are returned by Dot Hill to Supplier for
disposal in connection with Supplier’s warranty, service or epidemic failure
responsibilities, and in accordance with those instructions provided by Dot
Hill.  These instructions will comply, where applicable, with Directive
2002/96/EC of the European Parliament and of the Council of 27 January 2003 on
waste electrical and electronic equipment (“WEEE Directive”). Supplier
acknowledges and agrees that compliance to the WEEE Directive shall form a part
of the Specification relative to disposal activities by Supplier in connection
with Supplier’s warranty, service or epidemic failure responsibilities for
Products supplied or to be supplied to Dot Hill.

 

(c)                                  [***] Supplier will develop and make
available to Dot Hill manufacturing processes to produce Products which comply
with federal and state laws and regulations in the U.S. and other non-RoHS
Directive countries where the Products are supplied by Supplier to the extent
applicable to the manufacturing process materials selected and used by Supplier
in its manufacturing processes for the Product.  Supplier acknowledges and
agrees that compliance to the such laws and regulations shall form a part of the
Specification relative to manufacturing processes used by Supplier to produce
Products supplied or to be supplied to Dot Hill.

 

(d)                                 [***] Supplier shall also use commercially
reasonable efforts to develop and implement manufacturing processes to produce
Products that comply with any new environmental standards prior to the mandatory
compliance date of such standards and a mutually agreed implementation plan for
any such new environmental standards. Supplier acknowledges and agrees that
compliance to any mutually agreed implementation plan for any such new
environmental standards shall form a part of the Specification relative to
manufacturing processes used by Supplier to produce Products supplied or to be
supplied to Dot Hill.

 

(e)                                  Supplier does not warrant Products, and
shall have no liability whatsoever for any costs, losses or damages resulting
from any claimed Product defects or failures, to the extent that the claims
result, in whole or in part, from non compliance with the requirements of RoHS
Directive, or any other law, regulation, directive or order governing the
permissible content of regulated substances or the WEEE Directive (collectively
“Environmental Directives”) (except to the extent that such Environmental
Directives are directly applicable to and govern the use of manufacturing
process materials selected and used by Supplier in its manufacturing processes).

 

9.                                       Local Support.  Delete the provisions
of Section 5.1, Upside Support/Accelerated Delivery, of the base terms of the
Manufacturing Agreement in their entirety and insert the following in their
place and stead:

 

5

--------------------------------------------------------------------------------


 

“5.1                         Local Support.  Upon request by Dot Hill, Supplier
will assign local technical and operations support for trouble-shooting quality
and operational issues on site at Dot Hill or Dot Hill’s customer sites.  The
support personnel will be at the specified site within [***] of such request and
will remain at that site for the length of time [***].  Upon request by Dot
Hill, Supplier will also provide on-site technical support, as needed, during
the development of new products.  For those quality or operational issues for
Products that arise or result from a defect or problem in workmanship of the
Products, all reasonable costs associated with such on-site technical support
will be borne by Supplier.”

 

10.                                 Order of Precedence.  Delete the provisions
in Section 12.14, Order of Precedence, of the base terms of the Manufacturing
Agreement in their entirety and replace such provisions with the following:

 

“12.14           Order of Precedence.  In the event of any conflict or
inconsistency between the documents comprising this Agreement, the order of
precedence as to any such conflicting or inconsistent provisions shall be as
follows: (i) the provisions in an Award Letter for the Product(s) covered under
such Award Letter, including any Attachments incorporated therein; (ii) the
provisions in the base terms of this Agreement; and (iii) the provisions in any
Exhibits to the base terms of this Agreement.”

 

11.                                 Applicability of Provisions in Award
Letter.  Add the following sentence into Section 1, Scope, of the Award Letter
made on and as of May 20, 2002, as amended:

 

“The provisions contained in this Award Letter and all related Attachments that
are specifically described in Section 10, Award Letter Components, shall apply
to those Product(s) described in Attachment A to this Award Letter, and not to
any other Product(s) that may be supplied under any other Award Letters which
are or may be issued under the Agreement.”

 

12.                                 Demand Replenishment Initiative.  Delete, in
its entirety, the provisions of Section 2.1, Demand Replenishment Initiative, in
the Award Letter made on and as of May 20, 2002, as amended.

 

13.                                 Product Lead-times. Delete, in its entirety,
the provisions of Section 4, Product Leadtimes, in the Award Letter made on and
as of May 20, 2002, as amended.

 

14.                                 Award Letter Components.  Add into the
schedule within Section 10, Award Letter Components, of the Award Letter made on
and as of May 20, 2002, as amended, the following attachments:

 

ý                                    Attachment F (Demand Replenishment Program)

ý                                    Attachment G (Direct Customer Fulfillment)

 

15.                                 Demand Replenishment Program. Remove the
line that refers to Exhibit D (Demand Replenishment Program) in the Agreement
Components section of the signature page of the Manufacturing Agreement made on
an as of May 20, 2002, as amended.  Additionally, move in their entirety all of
the existing provisions that are contained in Exhibit D, Demand Replenishment
Program, as amended, to the new Attachment F (Demand Replenishment Program) to
the Award Letter made on and as of May 20, 2002, as amended, which attachment is
incorporated by reference into such Award Letter.

 

16.                                 Direct Customer Fulfillment.  Insert the
executed Direct Customer Fulfillment Exhibit by and between Solectron
Corporation and Dot Hill Systems Corporation into Attachment G (Direct Customer
Fulfillment) to the Award Letter dated May 20, 2002, as amended, which
attachment is incorporated by reference into such Award Letter.

 

6

--------------------------------------------------------------------------------


 

The amendments to the Agreement that are made in this Second Amendment shall
have prospective force and effect on and after the Second Amendment Effective
Date, and will not retroactively affect any rights or obligations of the parties
under the Agreement or any Award Letter.  Except as specifically amended by the
foregoing terms and conditions of this Second Amendment, all other terms and
conditions of the Agreement and any Award Letter shall remain in full force and
effect and shall be unaffected thereby.

 

IN WITNESS WHEREOF, the parties through their duly authorized representatives
have executed this Second Amendment to become effective as of the Second
Amendment Effective Date.

 

DOT HILL SYSTEMS CORPORATION

 

SOLECTRON CORPORATION

 

 

 

By

  /s/ Preston Romm

 

By

  /s/ Darryl Payton

Authorized Signature

 

Authorized Signature

 

 

 

Printed Name: Preston Romm

 

Printed Name: Darryl Payton

 

 

 

Title: CFO

 

Title: Director Contracts and Compliance

 

 

 

Date: September 16, 2005

 

Date: September 16, 2005

 

7

--------------------------------------------------------------------------------


 

Direct Customer Fulfillment Exhibit

 

This Direct Customer Fulfillment Exhibit (the “Exhibit”) is issued under, and
subject to the terms and conditions of the Agreement dated May 20, 2002, and as
amended March 10, 2005, (the “Agreement”) by and among Solectron Corporation and
its subsidiaries and affiliates, (“Supplier”), Dot Hill Systems Corporation, and
Dot Hill Systems International B.V. (Dot Hill Systems Inc. and Dot Hill Systems
International B.V. are collectively “Dot Hill”).  All capitalized terms used
herein shall have the same meaning as in the Agreement.

 

Exhibit Summary:

 

This Exhibit describes Supplier’s contractual requirements for implementing Dot
Hill’s direct customer fulfillment supply chain initiative solely with respect
to business of Dot Hill anticipated to be conducted with Customer(s), as defined
below.  Dot Hill’s new supply chain architecture eliminates large distribution
centers in favor of (1) direct shipment of finished goods from Supplier to Dot
Hill for Dot Hill’s intended delivery to such Customer(s).; and
(2) high-velocity cross-dock operations to consolidate customer orders from
multiple suppliers.  Dot Hill’s suppliers are expected to participate, where
agreed, in this new supply chain architecture by complying with new requirements
contained in this Exhibit and the Direct Customer Fulfillment Specification
(defined below), which is incorporated by reference herein.

 

1.         Definitions:

 

1.1                  Blanket Purchase Order (“BPO”) means Dot Hill’s Blanket
Purchase Order for Product.  Blanket Purchase Orders will include the mutually
agreed price and quantities for the stated time period. Dot Hill may provide a
Blanket Purchase Order in the form of hard copy, by facsimile, or by electronic
transfer if there are electronic data exchange terms in place between Dot Hill
and Supplier.  A BPO does not bind Dot Hill with respect to any particular
quantities, delivery dates, or dollar values for purchase.

 

1.2                  Blanket Purchase Order (BPO) Release is Dot Hill’s signal
of its intent to procure Products from Supplier, and each BPO Release
automatically decrements the quarterly Blanket Purchase Order.  The Direct
Customer Fulfillment Specification describes the BPO Release process.  A BPO
Release will indicate the part number(s), quantity(ies), delivery date(s), and
destination(s) for the Product(s) being requested.

 

1.3                  Customer means [***].

 

1.4                  Direct Customer Fulfillment Specification means Dot Hill’s
Customer’s Direct Customer Fulfillment Specification #923-3377 which contains
procedures applicable to Supplier, as modified by Dot Hill from time to time,
and is incorporated by reference into this Exhibit.

 

1.5                  Final Call-Off means the BPO Release confirmation or change
message that Dot Hill will send Supplier to indicate the amount of Product that
Dot Hill’s carrier will pick up, pursuant to the process set forth in the Direct
Customer Fulfillment Specification.

 

1.6                  Processing Leadtime means the number of days from Dot
Hill’s BPO Release to availability of

 

1

--------------------------------------------------------------------------------


 

the designated Dot Hill part on Supplier’s dock, or Supplier’s designated hub,
packaged and ready for pickup according the terms of this Exhibit, and shall be
specified in this Exhibit, an applicable Award Letter or other document.

 

1.7                  Blanket Purchase Order Release Confirmation or Active
Commit means the signal that Supplier must send Dot Hill to actively commit to a
BPO Release pursuant to the process set forth in the Direct Customer Fulfillment
Specification.

 

2.          Term.  This Exhibit shall become effective on the date on which Dot
Hill Systems has entered into a binding, written direct customer fulfillment
exhibit with [***] that contains the same or substantially equivalent provisions
as those set forth herein, and shall have the same Term as the Agreement or
applicable Award Letter for the Product, whichever is longer.

 

3.          Order of Precedence.  Notwithstanding any other order of precedence
in the Agreement, this Exhibit shall have precedence over any conflicting terms
in the Direct Customer Fulfillment Specification or the Agreement, as it may be
amended from time to time and including any other Exhibit or Award Letter
incorporated into such Agreement.  In the event of a conflict between the terms
of this Exhibit and a Schedule attached to this Exhibit, the terms of the
Schedule shall govern.

 

4.          Direct Customer Fulfillment Specification.  Supplier hereby agrees
to comply at all times with the Dot Hill policies and procedures and on-going
Supplier obligations identified in the Direct Customer Fulfillment Specification
as applicable to Supplier.  Supplier acknowledges that from time to time Dot
Hill’s Customer may modify or add to the Direct Customer Fulfillment
specification.  Upon receipt of a revision from Dot Hill, Supplier agrees to
read and familiarize itself with revision of the Direct Customer Fulfillment
specification within [***] of receipt. In the event that Supplier has reason to
believe that at any time it will not be able to comply with the then most
current version of the Direct Customer Fulfillment specification, Supplier shall
immediately notify Dot Hill in writing.  Dot Hill and Supplier agree to
negotiate in good faith to promptly resolve any reasonable objections that
Supplier raises regarding its compliance to the revised Direct Customer
Fulfillment specification.

 

5.          Lot Sizing.  Supplier shall have no minimum order quantity
requirements, either in units or value.  Unless otherwise agreed to in writing
by Dot Hill, all Products will have a lot size quantity of one (1).

 

6.          Processing Leadtime.  Dot Hill and Supplier shall mutually agree on
a Processing Leadtime for every Dot Hill part number supplied by Supplier. 
Supplier shall conform to all mutually agreed Processing Leadtimes in its
performance under this Exhibit.

 

7.          Packaging and Risk of Loss.  Supplier shall package and palletize
all Products according to the Direct Customer Fulfillment Specification. 
Supplier shall be liable for any loss or damage to Products and any related
shipping costs due to Supplier’s failure to comply with Dot Hill’s packaging and
palletizing requirement, regardless of any acceptance registered by Dot Hill’s
carrier at Supplier’s dock.

 

8.          Demand Horizon.

 

8.1                  Dot Hill shall provide the Supplier with a Demand Horizon
Report with format, content, and timing according to the Direct Customer
Fulfillment Specification.  The Demand Horizon report is a snapshot of Dot
Hill’s backlog published for use by the Supplier to manage the transition from
weekly forecasts in the Supplier co-planning process to one or more daily
Blanket Purchase Order Releases.  The Demand Horizon Report is Dot Hill
proprietary and confidential.

 

8.2                  The Demand Horizon Report is not a commitment by Dot Hill
to purchase any particular quantity of goods.

 

8.3                  Suppliers shall review each Demand Horizon report, and in
the event that Supplier is not able to

 

2

--------------------------------------------------------------------------------


 

support the entire demand, Supplier shall so indicate at the earliest possible
time to Dot Hill according to the procedure in the Direct Customer Fulfillment
Specification.

 

9.         Blanket Purchase Order Release (“BPO Release”) by Dot Hill

 

9.1                  Dot Hill will issue a separate BPO Release for (1) Products
destined for direct shipment to the Customer of Dot Hill, and (2) Products
destined for a Dot Hill cross dock.

 

9.2                  If Dot Hill requests Supplier to provide Products in fewer
days/hours than the Processing Leadtime for that Product, Supplier agrees to
make commercially reasonable efforts to accommodate Dot Hill’s request.

 

10.    Active Commit; Blanket Purchase Order Confirmation by Supplier.

 

10.1            Supplier must actively commit to each BPO Release as described
in the Direct Customer Fulfillment Specification.

 

10.2            In the event that Product is not available according to the
terms of the BPO Release, Supplier shall immediately notify Dot Hill per the
process in the Direct Customer Fulfillment Specification for decommiting against
a BPO Release.  Any decommit against a BPO Release may trigger Dot Hill remedies
as further described in this Agreement.

 

10.3            Supplier’s predictability metrics must meet the requirements in
the Direct Customer Fulfillment Specification.  Dot Hill shall review Supplier’s
performance in accordance with Dot Hill’s scorecarding process.

 

11.  Dot Hill Final Call-Off

 

11.1            In response to Supplier’s Active Commit, Dot Hill will send a
Final Call-Off message to Supplier indicating the quantity of product that Dot
Hill’s carrier will pick up.  The Dot Hill Final Call-Off is described in the
Direct Customer Fulfillment Specification.

 

11.2            Dot Hill may choose to cancel or reschedule any or all
quantities of an order within the rescheduling parameters as set forth in the
Agreement and not affecting Supplier’s rights to certain cancellation charges. 
Dot Hill would only expect the Final Call-Off to indicate more than original
quantities if Supplier had previously confirmed that Supplier could support
upside quantities within the Processing Leadtime.

 

12.  Supplier Positions Products For Dot Hill’s Carrier

 

12.1            The Supplier should begin the process of preparing the Products
for pick up no later than Supplier’s receipt of the Final Call-Off.  All
Products shall be fully ready for pick up by Dot Hill’s carrier prior to the Dot
Hill-specified due date.

 

12.2            A failure by Supplier to have Products ready for pick up shall
be a breach of this Agreement, and in addition to any other remedy available to
Dot Hill, Supplier shall pay for any additional costs incurred by Dot Hill as a
result of Supplier’s failure to timely position Products for pick up, including
but not limited to charges for wasted transportation and expedited freight.

 

12.3            Supplier shall package, label, and stage each order onto unique
pallets according to Dot Hill’s instructions, shrink-wrap each pallet, and place
all packing slip documentation in a location easily recognizable by Dot Hill’s
carrier.

 

12.4            Supplier, as well as any Supplier Third party hub(s), agree to
use commercially reasonable efforts to support Dot Hill’s hours of operations
during standard business operations and during peak periods.

 

12.5            All freight cost associated to Product returned to the Supplier
will be borne by Dot Hill

 

3

--------------------------------------------------------------------------------


 

notwithstanding section 14.1 for overage discovered.

 

13.    Title Transfer.  Title to hardware included in Products shall transfer
from Supplier to Dot Hill [***].  Supplier shall [***].  Dot Hill shall [***].

 

14.    Return Process.

 

14.1            [***] any Product overage discovered at the time of receipt at
Dot Hill’s customer, or at time of receipt at Dot Hill’s cross dock, shall be
returned to Supplier at Supplier’s expense for full credit to Dot Hill.

 

14.2            Supplier and Dot Hill agree that product returned to Supplier
for credit, will be returned at the then current price for said product sold to
Dot Hill, and when resold, resold at that same price.

 

14.3            Supplier agrees to return privileges [***] shipped by Supplier
for that particular product family.  Only current revision product will be
returned to Supplier, and that product will only be returned in an “as-new”
condition and in the original packaging.  No open boxes, or otherwise used
product, will be received back by Supplier. All returned product will be subject
to [***].

 

14.4            It is agreed that any product returned to Supplier which is aged
greater than [***] – will be rejected by Supplier, with Dot Hill’s concurrence,
as the terms with Dot Hill’s customer base limit them to [***] return
privileges.  Returns will not be accepted the [***].

 

14.5            Agreement is that any product returned to Supplier shall be
designated within Supplier as the first product to be shipped back to Dot Hill
against any new purchase orders received for that configuration.  This will
ensure prompt turnover of all returned product and minimal asset aging within
Supplier.

 

14.6            It is mutually agreed that the intent of the CFIT agreement is
that no returned product will age at Supplier greater than [***]. In the
unlikely event that does occur, Dot Hill agrees to pay charges in accordance
with the Agreement.

 

15.    Supplier Source Location and Changes.  Supplier shall have a local
European and United States source for all Products, which shall be located
within Dot Hill, defined maximum Intransit Leadtime boundaries.  Supplier shall
give Dot Hill at least [***] prior written notice of any location changes of its
dock or hub.  Supplier will identify and provide Supplier’s own and/or
third-party hub(s) within such distance from each Dot Hill cross-dock location
as to be able to fulfill Dot Hill’s purchase orders within Dot Hill-specified
lead times.  To the extent that third-party hub(s) are used, Supplier will
execute contracts directly with such third parties and will be solely
responsible for the management and performance of such hub.  Use of third party
hub(s) will not relieve Supplier of its obligations under this Agreement to
provide Product to Dot Hill within Dot Hill-specified Intransit Leadtimes.

 

16.    Scope.  Supplier and Dot Hill hereby agree that the provisions of this
Direct Customer Fulfillment Exhibit shall apply only to those Products intended
for delivery by Dot Hill to a Customer.

 

4

--------------------------------------------------------------------------------


 

In witness hereof, the undersigned duly authorized representatives of the
Parties have executed and delivered this Exhibit as of the latest date of
execution set forth below:

 

For: Dot Hill Systems Corporation

 

For: Solectron Corporation

 

 

 

 

 

 

Sign:

/s/ Preston Romm

 

 

Sign:

/s/ Darryl Payton

 

 

 

 

 

 

 

Print: Preston Romm

 

Print: Darryl Payton

 

 

 

 

 

 

Title: CFO

 

Title: Director Contracts and Compliance

 

 

 

 

 

 

Date: 9/16/05

 

Date: 9/16/05

 

5

--------------------------------------------------------------------------------